Title: Gottfried Achenwall: Some Observations on North America from Information of Dr. Franklin, [July 1766]
From: 
To: 


During the visit of Franklin and Pringle at Göttingen in July 1766 one of the professors of the University, Gottfried Achenwall, found opportunity to interview the American at length about the English colonies in the New World. Whether Achenwall’s questions and Franklin’s replies all occurred at a single session or were spread over several meetings or social gatherings it is impossible now to say. Unless Achenwall had an unusually retentive memory, it seems probable that during at least part of their time together the German was able to take written notes on what Franklin told him. Since Franklin could not converse in German, the two men must have talked in English. The use of this language is confirmed by Achenwall’s repeated introduction of English technical terms into his report.
At the time of Franklin’s visit there were few cultivated residents of the German states who had any first-hand acquaintance with America, or, indeed, had even met or conversed extensively with any knowledgeable and articulate Americans. Achenwall seized his opportunity. He was obviously interested in a great variety of topics relating to the English colonies, and he appears to have “pumped” Franklin to good advantage, moving from one subject to another in a somewhat unsystematic but still effective way. Much of what Achenwall learned must have been entirely new to him personally, as well as to the readers of the report that he put down on paper during the next six or seven months after the visitors had left Göttingen.
In reprinting these “Observations” here the editors recognize that this document is not, strictly speaking, one of the Franklin Papers. It is a report at second hand of conversation conducted in English, written down in German, and here translated back into English. Franklin’s original thought, as well as his specific statements, may well have suffered during this passage. Yet the paper does tell us something about one of Franklin’s important contacts while in Germany; more significantly, perhaps, it lets us know what information and what views one well-educated German learned by talking with Franklin and then passed on to some part, at least, of the reading public in the state of Hanover.
The nature of this account makes almost inevitable the inclusion of some factual errors for which one or the other of the two men may have been responsible. Some of these misstatements are pointed out in editorial footnotes, but a complete and detailed analysis of the document’s accuracy does not seem to be necessary here.
The method used in presenting some passages in the text requires explanation. Achenwall seems often to have been in doubt whether a German word or phrase accurately represented the English term Franklin had used. In such cases he inserted the English word or words in parentheses after his German phraseology. The present printing has retained both the German wording, set in italics, and Achenwall’s English words placed as his were in parentheses and in roman type. When Achenwall gave no German wording but only a non-German expression (English or very occasionally Latin), the words he actually used are reprinted but placed within quotation marks. In some other places it seems desirable, in the interests of accuracy and precision, to let the reader know Achenwall’s actual German phraseology for which the nearest English word or words may not have exactly the same connotation. In such cases the German original is given in a footnote.
 

Some Observations on North America, and the Colonies of Great Britain There.(From Oral Information by Dr. Franklin.)
The most complete work on the British Colonies in North America is the Summary historical and political by William Douglas, of which the second improved edition was published in London, 1760, in two octavo volumes. This physician collected material for many years in America itself, and gives valuable intelligence, especially of the colonies he visited, but his book is not a systematic work. He wanted to make one out of it, but he began to drink too much brandy in his old age, so lost the power to do it.
Professor Kalm has much that is good in his travels in North America, and often cites Franklin, but did not always understand him accurately enough. Mr. Franklin had not become acquainted with Kalm’s book before he saw the German translation in Hanover.
The east coast of North America, where the British Colonies lie, is generally colder than the countries in the same zone in Europe, nor has it been observed that owing to the decay of forests and cultivation the climate is becoming noticeably milder. Natural scientists have observed that generally eastern coasts are colder than western, so, as with the English coast settlements, Kamchatka is colder than the western coast of America.

Almost the whole eastern coast of North America is sandy, many little islands along the coast are sand banks, thrown up gradually by the sea. The coast of Florida is sandy and unfruitful, but the interior is good land.
The native Indians, the aboriginal inhabitants of this country, consist of many small nations, each with its own language, quite different from that of their neighbors. But all these tribes, from Davis Strait to Florida, are of one appearance. They are as if descended from a common ancestor, all brown in color, with straight black hair, eyes all of one color, and all beardless. They call Europeans the bearded nations. We are all brothers, they say to one another, when two of different tribes meet and compare themselves with Europeans. They live in the wilds, except a few that have been gathered in villages and are partly civilized. They live on plants and by hunting, without farms or cattle, chickens, horses, etc.
Before the arrival of Europeans, their important plants were Turkish corn or maize; a sort of beans; tobacco. Maize and tobacco are found only in America, and were brought from the New World to the Old. Maize and beans they cook and use bear fat in place of butter as dressing, but no salt. Smoking tobacco is an old custom, especially at their national gatherings.
These three plants they look on as a special gift of heaven. According to an old tradition among them, an American [Indian] once found a beautiful young woman seated on a hillock. When he had shown his reverence for her by a deep bow, she informed him she had come here from above, and that after a year he should come again to this hill. He followed her bidding, found her again sitting there, so that at her right hand maize, at her left hand bean-plants, and under her backside tobacco was planted. And these three she left as a gift for the American Indian. Before the arrival of Europeans, they had no other kinds of grain but maize; neither wheat, rye, barley, etc., were known. All these grains, as well as domestic animals, were first brought over from Europe, and just like the European people have increased themselves unbelievably.
One can judge from this, how little to be trusted are the accounts of the conquest of the kingdom of Mexico, by the Spanish historian Antonio de Solis, who represents the city of Mexico as a populous and powerful city. The Mexicans were savages, and without all arts and crafts, how could they create so great a city? How could they secure so many provisions, since they carried on no agriculture and no stock raising, and how could they bring provisions and other necessities into the city, since they had no draft animals at all, because domestic animals were unknown to them?
The weapons of the savages in North America are bows and arrows, the oldest arms of all. They shoot with the teeth of wild animals. They recognize some of the principles of natural law and observe them even with their enemies. Their scalping usually is not done until they know their enemy is dead. Then with a sharp instrument they cut a round piece, an incision about a hands’ breadth wide, at the crown of the head of the slaughtered enemy, draw the skin off, and carry it as a sign of their victory. Sometimes such scalped men revive and recover. There are some such in Pennsylvania, for scalping is not in itself fatal. That the savages fight on foot is understandable; they have no horses, and if they did they would be wild because they have no tame stock.
The savages living in western Pennsylvania were called by the French Iroquois. The English call them the Five Nations or the vereinigten Nationen (Confederate Indians). They stand in a close union with each other, which they had formed long before the English settled here. The Mohawks first united with another nation and others joined later. Now there are seven altogether so united. They have their regular stated meetings and their great council considers the general good. The members are distinguished only by their different languages. They are called subjects of the King, but they are not subject to British laws, and pay no taxes, but rather the colonists pay them a tribute under the name of presents. The number of savages generally does not increase in North America. Those living near the Europeans steadily diminish in numbers and strength. Their two sexes are of a cold nature, for the men find that the women refuse to sleep with them as soon as they become pregnant. For they believe that makes childbirth difficult. Further, they suckle their children for two and a half or three full years and for the whole time they refrain from sleeping with men. The long nursing, they say, is because they have no pap or soft vegetables to nourish the children as Europeans do, and so must nourish them with mother’s milk until they can eat and digest meat. The savages who are neighbors to Europeans, have lost amazing numbers through smallpox, a disease not previously known there, and the rest have become so addicted to brandy or sugar brandy, that is, rum, a very heating drink; for this they exchange their skins and peltries and with this they all, men and women, drink themselves quite mad.
The settlement of the English in North America went on much more slowly than in the West Indies or so-called Sugar Islands. Here they settled much later, where they came about 1640, and in twenty years had flourishing colonies, such as Barbados. In North America the colonists came sixty years before, but at the end of the seventeenth century were small in number and exports. The causes of this difference are probably to be found, among other things, in the richer products of the Sugar Islands, which attracted more men, the lesser obstacle to settlement by the savages, few of whom are to be found in these islands, and in the easy and profitable contraband trade with the Spanish. Now since the colonies in North America have gained a foothold and struck root, the increase in the present century has grown unbelievably, and if it continues its present progress, the Sugar Islands will fall far behind, even if they themselves show some increase. This disproportion between the two groups of colonies will be more considerable the longer it goes on.
Mr. Franklin has shown, in a separate writing of 1751, that people in the North American colonies, excluding the foreigners who settle there, double in 25 years, and this doubling in some provinces, with the addition of foreigners arriving, is accomplished in 18, in 16, even in 14 years. This increase and multiplication of the human race will continue so long as arable land is available in excess. This excess will continue unlimited, moreover, because of the recent conquest of Canada and Louisiana. It was reckoned in 1750 about 1 million souls in North America. Shortly after Douglas counted 1,051,000 without blacks or soldiers. On that basis in 1775 there will be 2 millions, and at the close of the present century, 4 millions.
To attract foreigners, an Act of Parliament granted English citizenship to every Protestant after seven years’ residence, (I understand by this, that he must not only stay there seven years, but must be settled there for so long.) This right in England can only be obtained with great expense and trouble by a special Act of Parliament. The certificate of the provincial authorities costs only a few shillings and is good through all England.
Near the coast and some miles beyond, all the Middle Colonies are settled, and new improvements are extending deeper in the interior. In Pennsylvania, where the Penn family own all the land, any one who wants to improve the land, chooses a piece, pays the landlord for 100 acres the local equivalent of 10 Pound sterling, and binds himself to pay an annual rent of half a penny for each acre, he then becomes absolute owner, and the little ground rent can never be increased against his or his heir’s will.
Frequently the settlements in this province are advanced in the following way. Among the colonists are many hunters, who follow hunting as their trade. These settle on a particular hunting track in the forest. Here the first thing is to build a wooden cabin. So that is done. The hunter invites 20 or 30 neighbors: they cut down for him the required trees, lay them at right angles on each other, fill the cracks with mud, add the needed roof and openings, in short they build him a wooden house, and for that he treats them with a Stübchen (Gallon) of brandy, and stands ready to do his neighbor the same service in the like case. By his cabin he lays out now a small garden and field, as much as he needs for himself and his family. This land is mostly woodland. Then he cuts out the underbrush around, in the beginning cuts only the tops of the large trees and strips off the bark, so he can plow and sow, as the stripped trees die and do no damage to land and crop. Many hunters like this are settled in the remotest areas of the colonies close to the woods, or not far away, or even in the forest itself. Some years after this first cultivation, poor Scots or Irish come, who seek a place to settle. This they find in this half-improved condition. They buy from the hunters, get a patent from the Proprietors, paying the usual charge. The hunter did not have this. His place was only temporary, and he moves further on, builds himself a new cabin, and cultivates another piece of land. The Scot or Irishman completes the half-finished task, builds a better house of sawed timber. The old hut remains standing and now becomes a stable. Some years later, he builds himself a comfortable and complete house of brick, and his extra house becomes a kitchen or an out building. The German often buys out the Irishman or Scot. This nation (of whom there are 90 to 100,000 in Pennsylvania), believes it is better to put their cash into land holding rather than turn it over. The Scots or Irish find their profit in selling, and know they can find more land to improve, so they sell, so in the end the German generally remains the real proprietor of the new estate in land.
In Pennsylvania there is no law to prevent cutting up a farm into very small holdings nor to forbid the purchase of very large bodies of land. There is no danger from either course, for there is land enough for rich and poor, and the former prefer the larger profits from trade to the small return from land, so in this province no land leases have yet been introduced, but the estate which each possesses, he farms himself. In New England there are some leased estates. For there are many well-to-do inhabitants who own large and extensive properties in land. The same is apparently true in the Carolinas. In general, I suppose that in those two colonies, and probably in others, individual rich persons can become proprietors of a whole village, or of several villages, if they undertake the settlement of a certain area of land of 10, 20, or more thousands of acres, and bring in new colonists to improve it, at their own expense. In this way, owners of pieces of a colony may become proprietors of whole colonies. Mr. Kalm shows something similar in New York in his Travels in North America Vol. II, p. 411.
When an owner of land dies intestate, and there are many children to inherit the father’s landed estate, it is generally taken by the eldest son, and the younger children get in money their share of its appraised value: the eldest son gets two shares, the other children, be they sons or daughters, only one apiece. When a father has many children, and sees that the division of his property on his death will be too little, he usually sells his property for a good price, and with that he buys a larger piece of improved land from the Proprietor, and brings it into cultivation; then he can provide for his children and they can remain near each other.
In the New England colonies, new settlement is not so capricious as in Pennsylvania, but has its own regulated form. Here whole towns are laid out at once and restricted, as far as possible, to the nearest unimproved areas. As soon as sixty families agree to build a church and support a minister and a schoolmaster, the provincial government (for the New England provinces are independent of any hereditary proprietary) gives them the required privilege, carrying with it the right to elect two deputies to the legislature, from the grant of six English square miles. Then the town or village is laid out in a square, with the church in the center. The land is divided and each works his own, leaving however the forest in common, and with the privilege of laying out another village in time.
In this way new settlements grow in New England in regular order and succession, every new village touching on an old one, and all steadily increasing in wealth and numbers. Nothing of this kind is done in Pennsylvania, where the Proprietor wants only to sell much land and as much as any one wants and wherever he likes. The mistake of this was shown in the Indian wars. Here on the border were many scattered houses and estates, which could give each other no help; they were surprised one by one, plundered, and destroyed, or, to prevent this, the people had to flee back to the colony, to which they became a burden.
Blacks are found in Virginia, Maryland, and the two Carolinas in large numbers, but very few in Pennsylvania and further north. In Pennsylvania, on principle they were prevented coming as much as possible, partly because there was no such hard work as they were fitted for in raising tobacco, rice, and indigo. In Pennsylvania, every Negro must pay a tax of 10 pounds sterling and this the master who brings him must pay.
These Negro slaves enjoy, as subjects of the state, in all the colonies, the protection of the laws as much as the free inhabitants. A colonist, even if he is the owner, who kills a black man, is also sentenced to death. If he overworks or ill treats his slave, the latter can complain to the judge. Then in their own interest the masters are obliged not to give their slaves excessive tasks or insufficient food, for their death is a loss. The Negro slaves have all, in short, the general rights of humanity except freedom and property, neither of which they possess.
Free servants in the colonies are of two classes. The one is, in the European way, man- and maid-servant, hiring themselves out for a half or full year, and the term is voluntary on both parts. The other part is quite different. Frequently poor Scots, Irish, Germans go to America, to seek there the fortune they do not believe they can find in the Old World. They have themselves transported without being able to pay the ship’s captain. In return he has the right to find them a master who will pay him the money, and whom the immigrant must serve for some years for his mere living without wages: only for a fixed term, not for life.
There is often a case like the following: if a whole family, which is poor, ships to America, and have no assured prospects, the father sells one or several children to a master. They serve him in the aforesaid way, that is for their support, and are taught a trade, farming, handicrafts, cooking. This service lasts until the children attain their majority, that is, with the boys 21, and with the girls 18. In some cases it lasts eight years, but not longer. Then the children are by law free, and their master is bound to give them the needful articles for housekeeping, a cow, farming implements, tools etc. In this way all poor children have the hope of establishing themselves on their majority in freedom. The poor fathers find their comfort in this expectation, are relieved of the care of their children in the interval, and know that they are learning something useful and will start out in life with money in hand without having to pay anything to the master. The masters in turn are satisfied with the cheap service. This law has been introduced to cure the old need of servants and apprentices.
There is a special class of servants in the colonies, between peasants and slaves. That is, transported convicts. In Great Britain such people as have no property are for certain offenses sentenced to transportation, usually for 7 or 14 years. It is an exile from Great Britain, under the condition that the criminal may not return there within that fixed term, under penalty of the gallows; if he does, it needs no more than proof of identity to hang him. Such an offender is sold by the courts to a ship’s captain who takes him to the colonies and sells him as a slave for a limited period. That over, he is free. Formerly such servants were welcomed on account of the demand for laborers, but now they are no longer needed in the populous colonies. They remain for the most part good-for-nothings and malefactors, who usually are hanged for new offenses in the first months after their coming over.
As for the constitutions of the British colonies in America, I must preface the account by the observations that because of the variety of the colonies, they are very differently organized, and that the English writers divide them into three main classes: 1) die Königliche Regierungsart; 2) die eigenthümliche; und 3) die freye oder privilegirte (the Royal- proprietary and Charter- Government). In the British Statutes of the Realm this division is thus expressed: “Plantations under proprietors, under Charters, under his majesty’s immediate Commission, Stat. 6. Ann. cap. 30. sect. 2.” The first class one could also call the English form of government. For it is organized on the model of the English constitution. This consists of a governor, who represents the King, and in two “Collegiis, 1) the Council,” which one may call the Staatsrath, 2) the representatives of the different communities that belong to a colony. These two Collegia are comparable to the two Houses of the British Parliament, and so the Council is also called the Upper House, and the Body of Representatives of the people the Lower House. In these three branches are vested the law-making powers of the Colony, but subject to the Crown, hence the meeting of the governor with the two Houses of the colony is not the Parliament but merely the Versamlung (Assembly), although the name Assembly is often assigned to the two Houses exclusive of the governor or to the representatives of the commons alone.
The King appoints the governor and recalls him at pleasure. The councilors are also royal officers and depend on the King, as to individuals and term of exercise of the office; they are however chosen from the most considerable residents of the colony; likewise the most important legal and fiscal offices as well as military posts in this type of colony are filled by the King. Governor and councilors enjoy certain perquisites and incidental fees; the governor has a considerable salary established by law, which the colony is obliged to raise, thus the governor of Barbadoes has £2000, the Governor of Virginia £1000.
The popular representatives are elected annually and receive a fixed per diem allowance. They look after the rights and privileges of the people, just as do the Council and the governor after those of the Crown. Every measure approved by the three bodies becomes a law, but only ad interim. For it must be sent to the King for confirmation. The King can also annul the law. But if this is not done within three years, or when the actual confirmation is received, the act of the Assembly has complete validity.

This is the usual rule for colonial governments, (with some local exceptions) in all the West India Islands, New York, New Jersey, Virginia, both Carolinas, New Georgia, Nova Scotia, New Hampshire, and I believe Quebec, East and West Florida, and the newly acquired Caribbean Islands, and the English consider it the best way of securing the rights of the Mother Country, that is, Great Britain.
The 2d class, that of hereditary Proprietors, once more common, is today to be found only 1) in Pennsylvania and 2) in Maryland. In the former, as mentioned above, it is the English family of Penn, in the latter the House of Baltimore of the Irish peerage, who are the hereditary proprietors of the whole land. To these proprietorships the hereditary government is also attached. As lords paramount the heads of both families are entitled to a certain quitrent annually from each land settler in proportion to the number of his acres, and all improved land must be purchased from them at a fixed price. Both purchase price and quitrent are indeed low, but the great extent of both colonies has made both families rich and of consequence. Lord Baltimore has the right of patronage of all churches in Maryland. As hereditary Proprietors both appoint their lieutenant governors, who are confirmed by the King and reside in the provinces. In both colonies there are assemblies, that in Maryland consists of the lieutenant governor, the Council, and the House of Commons, and subject to the right of the Proprietor, has the same jurisdiction as that of any other colony. Of Pennsylvania we shall speak more particularly below.
The third kind of government is the privileged, which may also be called the free government. This comes nearest to a democracy and is also less dependent on the Crown. This form of government exists especially in the three colonies of New England, completely in Connecticut and Rhode Island, but in Massachusetts with certain restrictions. The two first named colonies have the right to elect all their own officers, including the governor and Council, and to make all needful laws in their own right, without having to seek royal confirmation. Also there is no appeal from the judgment of their courts. There are some particular differences; for example, in Rhode Island each congregation can dismiss its minister annually, which amounts to this, they keep their minister on a yearly salary.
Well-populated Massachusetts Bay formerly had these almost-royal privileges, but because of abuses they were annulled, with all their other rights and liberties, by the King’s Bench under Charles II, and under William III only a few of their liberties were restored by a new Charter. Since this time the King appoints to the governorship, to the most important judgeships and treasury places, and to all military posts. The representatives of the people have indeed the right to elect the councilors, but the governor has a veto. This election in Massachusetts as well as in Connecticut and Rhode Island, is made by both Houses, annually, because the members of the Council hold office only for a year. Laws passed by the Assembly must have royal approval to receive the force of law, and in cases involving over £300, there is an appeal to the Privy Council in London.
However, the royal governor in Massachusetts receives no standing salary, but one is granted him by the Assembly for a year at a time. (Kalm says the same of the governor of New York, in his Travels in North America, II, 401.) He must therefore be popular with the Assembly or the King will replace him by another likely to be so. This uncertain tenure is unpopular in Europe because it affects unfavorably the interests of the colony and makes that of Great Britain dependent on the colony. The colonists however object that the governors with permanent salaries would usually be distinguished gentlemen who would not take up residence in the colonies but would remain in England and send out a substitute (lieutenant governor) and would trouble themselves very little about the welfare of the colony.
According to Mr. Franklin, the constitution of Pennsylvania has its own special feature. As has been mentioned above, Penn 1) as hereditary Proprietor of the land exacts annually from every acre of improved land, the local equivalent of a half penny sterling, and when any one wants to buy a piece of as yet unimproved land to cultivate, Penn sells 100 acres for £10 with the reservation of the annual half penny as his quitrent.
2) As hereditary governor, he appoints his deputy governor, whom he pays, and all judges; but ministers are chosen by their own congregation in all Distrikten (Counties).
The Assembly of the Pennsylvania legislature does not consist of two Houses, because there are no state councilors, but of one House only, the representatives of the different counties. These are elected annually by the communities on the first of October, being elected for one year, and as follows: Pennsylvania is divided into certain counties. Each county on that date holds its own meeting. In this meeting each colonist has a seat and a vote, who has £50 in possessions, and has resided twelve years in the colony. These meetings choose eight deputies each for the Assembly. Every elector is eligible, but mostly well-to-do citizens are elected. The county gives its representatives six shillings a day, but this daily allowance now does not go far, and thus the deputies have to spend more out of their own pockets. There is no bribery. Every voter deposits a written ballot, all tickets are thrown together into a whirligig and the persons who have the highest number are declared elected. The purchase of votes would be very unsafe, as the voter could always write another name on his ballot.
This House of Commons of all the counties now, in its session, with the concurrence of the governor, exercises the law-making power. But the governor is in some degree dependent on the Assembly, just as in Massachusetts Bay. He enjoys no fixed salary; but the House grants him one usually only for one year. If the Assembly is dissatisfied with him or the Proprietor, it grants him nothing for the following year. So the salary depends each year on the good will of the Assembly. This is the present situation in Pennsylvania. The Assembly is at odds with the Proprietor and for six years has granted no salary to his deputy. In this way the representatives can defy their Proprietor, but the country suffers for it. Because the lieutenant governor has too little to live on, the respect his high office calls for is diminished. The controversy of the Assembly with the Proprietor lies in the demand that he contribute his share to the burdens on the country, especially the extraordinary war expenses, in proportion to his property and rents. The controversy can properly be decided by no one but the King in the Privy Council. Should the Assembly wish to appear as a complainant, a case could take place before the King’s Bench. The right of the Proprietor as governor to appoint all provincial judges is very important, as it has the consequence that in all sorts of conflicts between him as Proprietor and single colonists, he is often plaintiff and judge in his own case.
Moreover, it is to be noted that the newer colonies have arrangements based on acts of Parliament for Georgia, Nova Scotia, &c., but the older colonies have charters from the King alone, for himself and his successors, and not from Parliament. Many in these colonies claim to be subject to the King, but not to Parliament, at least not to its arbitrary power, like the newer colonies, which owe their existence to Parliament. So these colonies are often called in the Statutes of the Realm “his Majesty’s Plantations” and counted among the “Plantations within his Majesty’s dominions beyond the Seas.” 
The system of justice in the colonies, it is to be said, is based on the English. For it is part of the English liberties of the subject, which the colonists enjoy. In all private affairs das schriftliche, als das herkomliche Englische Recht (Statutes Law und Common Law) prevails. The Roman law is introduced only in den Seegerichten (Courts of Admiralty). The decision of the twelve geschwornen Männer (the Jury) is required here in all civil and criminal cases, as in England. It was one of the complaints of the colonies against the Stamp Act that the disputes arising over it were to be tried without the jury by a special court.
Most of the colonists of English descent are Presbyterians. There is not one bishop of the Established Church in America, though here and there congregations of the Anglican Established Church are to be found. These are all under the Bishop of London, and every one of their clergymen must be examined and ordained in England, at a cost of at least £40 to £50, but their stay in England helps their education. Since the bishops have spiritual jurisdiction, there are no ecclesiastical courts in the colonies, and matters pertaining to them are settled partly by secular judges, partly by the Assemblies. The spiritual lords have proposed to establish a bishopric in the colonies, but the latter would find it hard to accommodate themselves to receiving one, because the name bishop has been hated in the colonies since the times of Charles I.
There are some Catholic congregations in Pennsylvania as well as in Maryland, in the former because freedom of religion is universal, in the latter because the Baltimore family, the Proprietors, were formerly Catholics; none are found in the other colonies.
There are Jews in Pennsylvania and New York, in the latter there is a synagogue, in the former only some schools.
Pennsylvania has especially grown and flourished through the universal religious equality (equality is more properly used than toleration) established at the very beginning of the colony. Roman Catholics are however excluded from all offices and from the Assembly, because they cannot take the usual religious oaths and subscribe to the Test Act. These oaths must be taken here as well as in England, as well as that against the Pretender. All other Protestant faiths enable the members to hold office.
For instruction in the arts and sciences there has long been an academy in Boston, the capital of Massachusetts, and there is another founded in 1749 in Philadelphia, the capital of Pennsylvania. Mr. Franklin made the proposal and with great pains brought it to pass, so is its founder. The money was raised partly by subscription, partly by provincial grants. Most of the endowment consists of land, not very productive, but of value hereafter. This university has a president with £250 salary, and four professors, two with £200, two with £150, besides fees for private instruction. They have no free lodging as yet, because no Collegium has been built. This academy has the right to create Magistros philosophiae. In 1764 a medical faculty was established and Mr. Franklin hopes the university will gain the right to make doctors of medicine. It does not have a public instructor of law yet, and it would find it very difficult ever to establish a professor of theology. The university was chartered by the Assembly for the general good of the colony, but as there are so many religious faiths, all of which enjoy equal rights and none of which dominates, so theology is excluded and every one may be instructed in his own faith in the schools of his own sect.
Farming, stock-raising, and fisheries flourish in all the North American colonies, and what the forests can supply is available everywhere for livelihood and industry; yet there are greater or less differences in the means of subsistence among the individual colonies, as they are very different.
Cultivation of vines can be carried on in Carolina and farther south; grape vines are to be found wild in some forests. But their cultivation has not been found very profitable because the excellent wines from the Canary Islands can be had very cheaply. In this same region there is good hope for silk, as mulberry trees can grow even in New England. The bounty for silk culture continues.
Cod-fishing in the colonies is far more valuable than a great silvermine would be, for it affords industries of many kinds, especially shipping, and attracts a throng of able seamen. New England, Nova Scotia, and the island of Newfoundland are most largely interested in it. Colonists have the same fishing rights in these waters as Englishmen. Taking fish and carrying it are equally free. The greatest profit is drawn from Spain and Portugal. These Catholic countries are, because of Lent, very profitable to the colonies, so many of them often bless the Pope. What did they formerly do with all the fish? The French fisheries since the recent peace have greatly diminished in extent, but the French take a good deal of the trade, as their own consumption is supplied by French fishing fleets. In Portugal, Spain, Italy, and elsewhere the English and colonials always have the advantage because they can deliver the fish cheaper. The importance of the design to drive the French out of the fishery, exists more in imagination than reality.
The membranes of the cod are now utilized in America and a very good isinglass is made, for which formerly much money was paid to Russia. For some years whale fishing has flourished. In the little island of Nantucket off the coast of Connecticut fully a hundred ships go out yearly for this fishing. This sea beast is hunted in the spring in the Gulf of St. Lawrence, followed through the northern straits towards Greenland, on towards the Grand Bank, south in the fall to Florida. Also there is found in the waters off New England another sort of whale without baleen or whalebone, which produces the best Sperma Ceti, the chief use of which is to burn for light.
Beasts of prey now do little harm to the colonists, though formerly they did more. There are bears and wolves, but if they are not provoked, they attack nobody. Not only the bear’s-fat, but its flesh too, is used for food. The bear meat, for which the savages have a great liking, has indeed a good flavor, and a bear-ham is considered in the colonies very good game. The claws are left on the meat when it is cooked, to show that it is a bear’s-leg.
Mr. Kalm gives an exaggerated account of the wood-lice: that they were a great plague in Pennsylvania and New Jersey, that they were found in unspeakable numbers under the leaves of trees in the woods and cause great pain, without there being found a means to destroy them. (In Transactions of the Swedish Academy of Sciences, xvi, 30.) Wood lice did sometimes attack cattle, as was reported from Maryland, in some regions, but they soon disappeared of themselves.
Deer are found in fair numbers. The colonists often shoot them, but only for the skin. To bring the meat to market is too long a trip from the woods. In the woods are many buffalo-bulls, rather larger and stronger than ordinary cattle, as wild animals usually are, compared with domesticated. Their flesh is quite palatable, and they have on back and shoulders a fine wool, which they shed yearly, about 15 pounds from each buffalo. Perhaps these animals might be tamed and then could be of good service as draft-animals. Certainly they are tamed in Asia Minor, Persia, Egypt, Ethiopia, and the East Indies and used as draft animals with great advantage.
Mr. Kalm praises the Zuckerhorn (Mapletree) in North America very highly, and probably brought some young trees to Sweden. By cultivating the sugar maple, he says, West Indian sugar could be given up. Because of its weak wood, this tree cannot be used for building but through an incision one can in fact extract a sweet juice and by long cooking prepare from it something like sugar. Poor people in the colonies do that, but on the whole it is of no importance, because of the neighborhood of the West Indies Sugar Islands.
The Ermunterung (Bounty) given for the production of pearl- and pot-ash creates a good industry. In the American colonies there is now produced annually over 1000 tons (of 20 hundred weight each). The Englishman calls pearlash the sediment or salt which remains in the vessel after boiling ash-lye. When this sediment is boiled down still more fine, it becomes potash. Potash is better and more costly than pearlash. It is called potash because it is prepared in vessels or pots.
Ship building is growing greatly in the North American colonies. Ships are all built of oak, some for use at home, others for sale in England.
Pennsylvania maintains itself mainly by farming and cattle breeding, like most of the states in Germany. It carries on little fishery, as it has only a small area of land on the seacoast, and has no particular land-product by which it could develop especial strength in commerce. The great prosperity of most of the other colonies is gained from such exclusive kinds of trade, for example, fisheries, tobacco, rice, indigo. As soon as a colony realizes it can raise a special product by particular cultivation and wider activity, so it is assured of its superior advantage, and this advances it. Pennsylvania offers the best example, that a colony can become populous and prosperous by the most natural and general practice of agriculture and cattlebreeding.
Raising horses is carried on in some colonies, more than is profitable. Oxen are more useful for plowing fields, for they can be used for twelve years, and then slaughtered or sold. It is found that those colonies are better off which use oxen instead of horses for plowing.
The colonial farmer, like the English, lives on what his industry creates and enjoys the fruits of his labor. He does not live extravagantly but is frugal, yet denies himself nothing that he thinks necessity, true comfort, neatness, and customary decency demand. Every farmer has the consequence of a Gentleman, so he treats his wife, his children, his servants, even his stock well; nothing of his must starve. One must also see, from his servants and his cattle, that he is a man who has a good competence. In fact everybody in the colonies lives well in his own way, every decent head of a household saves something each year, and so the wealth of the colonies increases every year, if not in hard money, yet in abundant property, worth even more than money.
Generally they do not live in the North American colonies with the magnificence of the English Sugar Islands; however in Pennsylvania living is more frugal than in most of the other North American plantations.
Besides the craftsmen needed for every day necessities, there have already been set up in the different colonies all kinds of manufacturers, in wool, flax, hemp, iron, steel, copper. Even firearms are made, guns for hunters, and iron cannon are cast. As yet no gunpowder is made; but it can be. Generally, up to this time the colonies are not restrained by law in manufacturing what pertains to the consumption of each province.

The object of Great Britain, to confine the productive activity of the colonies within certain limits, is directed principally only to foreign trade, for example, no colony can export woolen goods and hats into another for sale, much less to a foreign country. The law is so strict as to hats, that even English hats may not be brought from one colony into another, so that under this pretext hats from colonial workshops may not be sneaked in. This prohibition has seemed necessary for the protection of the English hat makers because the English must get the chief material for fine hats, beaver fur, from the colonies, and the latter could supply their own hats much more cheaply.
Many English look on the trifling manufactures of the colonies as extremely dangerous for Great Britain and fear from their spread and increase the decline of their own trade. But this fear is under present circumstances groundless, at least of no importance. First, the preference for farming and cattle as the most common, most familiar, and safest and simplest way to establish a family, has the upper hand. Second, most of the goods manufactured in the colonies will be more expensive than what can be had from England where they have long been made. Manufactures are hard to establish in the colonies, and just as hard to maintain for any length of time. So long as the vast excess of unimproved land is available, so long will craftsmen be scarce, not only masters for the abovementioned reason, but even more, journeymen, from whom skillful new masters can first come. And other laborers, peasants and day laborers, are not so easily to be had as in Europe. For as soon as a man has earned a few pounds, he would rather buy a piece of land for a farm than earn his bread by further service. So he becomes his own master and can marry and set up his own household. (Herein one sees another cause for population increase. The large family, if I may venture the expression, is an advantage to the parents. With the children’s aid, one can do more field work, improve more acres, and gain a larger property. Working people are scarce, and one’s children are not only the most dependable, but generally the only workers one can find.)
In the third place, even if some manufacturers arise little by little, meanwhile the increase in numbers from year to year is so great, that England, besides finding its home-made goods are finding a greater sale at home, will also find that prosperity and wealth in the colonies are enabling everybody to buy more because he can spend more. (This last condition is very important, for it has been shown that in Pennsylvania the population has in 34 years increased fourfold at most, but in the same period the importation of English goods into Pennsylvania has risen from £16,000 sterling to more than £268,000 sterling, that is, 17 times greater. In 1723, the value of imports was £16,000, in 1757, £268,426. It might be concluded that four times as many people would use only four times the goods but four times the people take seventeen times as much; plainly because this larger number of people are also four times richer.)
Fourth and last, certainly it will in time be necessary to establish some manufacturers in the colonies. For with the growth of the North American colonies lasting for centuries, Great Britain and Ireland, as islands of limited resources (e.g., their wool production cannot be increased proportionately or without limit) will in the future find it beyond their power to supply from their output, the quantity of goods required by the colonies.
The three largest cities, centers of trade and seaports, in British America, are Boston in New England, New York in the province of that name, and Philadelphia in Pennsylvania. About 1720, Boston was as large as the other two cities together, but since that time New York and Pennsylvania [sic] have grown far more than Boston. For in New England there are many seaports, but the other two are the only ports in their respective provinces, as these have only a small coastal area. So both these cities are the common markets for their whole province and grow more in proportion to the province and have the hope in consequence of becoming the largest cities in America. Philadelphia has more than 3000 houses and more than 20,000 inhabitants. The city is regularly laid out, the streets are all at right angles; they are extended every year and new houses are always being built beyond the first boundary. The houses are almost all of brick, like most of those in London.
All the American colonies have their cities and villages; but Virginia has the fewest villages and only one small city, Williamsburg, where the governor resides and the provincial Assembly and the courts meet. In this province the colonists are scattered and distant from each other, each on its own tobacco plantation. This is because of the nature of the country. Chesapeake Bay runs deep into the land, and many navigable streams flow into it. By these streams the colonists send down their tobacco in barges to the Bay, where the seagoing vessels load it. This transport is the easiest and cheapest, especially for a product taking up as much room as tobacco. Virginia is cut up by as many naturally navigable streams, as Holland by artificial canals.
New York has excellent advantage for the trade with the savages. It ships its goods up the Hudson River, to the city of Albany. Hence they are sent by other streams, and because of waterfalls, here and there partly by land several English miles, on to Oswego on Lake Ontario. Here the fairs for Indian trade are held. Lake Ontario is connected by water through the greater lakes lying inland with the Obersee (Lake Superior). The savages easily bring their skins and hides from the interior in their boats to Oswego. In this trade Pennsylvania has no share, as New York would not allow it. On the other hand, the trade of Pennsylvania profits by the commerce of New Jersey, as this by the convenience of the Delaware River is mostly directed to Philadelphia.
The English colonies lack salt and rarely make it for themselves. They import it from Spanish South America. There it is produced naturally, as in the Cape Verde Islands and Senegal. When the tide is high, it flows over the sand banks in certain valleys, and the heat of the sun makes salt. The colonies import it in 50 or 60 ships a year.
The colonies are generally restricted in all their foreign trade, and even more in their shipping in all sorts of ways. Nevertheless the continental colonies particularly maintain a considerable shipping trade of their own. Many products, particularly those for ship building and raw materials suitable for manufactures: mast trees, ship timber, iron, copper ore, hemp, flax, cotton, indigo, tobacco, ginger, tar, pitch, rosin, potash, skins and furs, they may not export. These are reserved for the British realm, must be bought by British merchants, and carried by British ships and sailors. In areas where an English company has the exclusive trade, they may not trade, for example, the East Indies. In 1765, trade also was prohibited with the West Indies colonies of the French and Spanish. But this prohibition had bad results, and has been lifted. To the Portuguese Sugar Islands they may carry all sorts of food stuffs, such as grain, flour, butter, meat, and cattle for butchering, wood and timber for house building and farm use, and in return bring back chiefly molasses, from which rum is made. Trade with the Spanish in America is a mere contraband trade; the Spanish government requires the confiscation of the goods and enforces the law by its coastguard ships. But the colonist risks it because he can bring back specie, which is so rare in the colonies.
Great Britain has now, 1766, established two free ports in the West Indies, one in Jamaica and one in Dominica. Other nations had formerly done so, the French a port in St. Domingo, the Dutch in St. Eustatius, an unproductive island, the Danes in the island of St. Thomas. Great Britain has done so to enjoy the same advantages, and particularly to reduce the contraband trade with the Spanish. Yet there are restrictions on this new arrangement: all foreigners can buy all goods there duty free, but for cash, not in exchange for goods.
That the shipping trade of their own which the colonies carry on, is so important rises partly from the trade referred to with the Spanish and French West Indies, partly from the intercolonial trade by exchange of their marketable over-production, especially between the continental colonies and the English Sugar Islands, partly from their great off-shore fisheries.
After the West Indies, the chief trade of the colonies goes to the regions lying south of Cape Finisterre. They traffic directly (in their own products and in their own ships) to Africa, the Canaries, and other islands in the ocean; as also in their own wares but in British ships to Portugal, Cadiz, Malaga, Marseilles, Leghorn, and Naples. They can in this way even trade to Turkey, but up to now have not. Hither they export their surplus, especially fish, grain, and flour, timber, also sugar and rice, and bring back their price partly in hard cash. The trade with Portugal has special restrictions. They can export their products there, but cannot bring back Portuguese wine for that must be carried by way of England. So they usually in return bring back salt as ballast. Sugar is the only product which the colonist can export as his own property, though in British ships, to all Europe and sell directly.

The greatest part of American goods are taken by the English, as they ship their manufactures to America. In general, no foreign nation is permitted to go to the colonies to buy their products and carry them away, much less to send their own goods over; both export and import remain a privilege for British subjects or especially for inhabitants of England. The import of English goods into the colonies increases as they grow. England sells annually to the colonies in North America and the West Indies more than three million pounds sterling of its own products, chiefly manufactures, and including Scotland and Ireland over five million pounds sterling. This is what was estimated in the British Parliament, at the beginning of this anomalous year 1766, as probable, for it is so impossible to calculate quite accurately.
Hard money, as said before, is still scarce in the colonies, and more so in North America than in some of the Sugar Islands. So specie stands at a higher value than in Europe, and hence arises the difference between the English standard of coinage and the Currentfuss (Currency) which circulates in the colonies. For example, an English shilling in the colonies is worth, not 12 pence as in England, but 18 pence. This lower rate prevails in all the American colonies. (A similar condition exists in the French colonies.) A guinea is valued at 34 shillings. This is higher than its rate of value to the English shilling; but because of the convenience of this coin in transmission and acceptance in England it has acquired the higher value. The coinage most current in the colonies in business is the Spanish pieces of eight and Spanish gold pistoles. The first are worth in England 4s. 8d., in the colonies 7s. 6d. The latter are worth only 27s. They would be higher, but generally they are so clipped and cut that their value has fallen.
A bill of exchange on London usually is paid at 175 percent, that is, one English pound sterling at £1¾ in the Landfuss or “Currency.” But this rate rises and falls. Par is really 100: 133?, but it is satisfactory if it is not over 166?. During the last war the rate fell for a time to 125, because England made great remittances for the war and English soldiers brought over much hard money.
The currency is not of the same kind in all the colonies. In Jamaica, the island being rich by its produce and contraband trade, it is nearer the English standard. In some of the North American colonies, it varies much more from it than in Pennsylvania.

But there are also in the colonies Papiergeld oder Geldzettel (Paper-bills, Bills of Credit, Paper-Currency). These bills can be issued only by the authority of an act of Assembly, and then pass in trade as money. They have credit because the province supports them. Usually such bills are issued as notes of no higher than £5 denomination, but they can be issued for all sorts of lower value down to one shilling, all as currency. But such bills are acceptable only in that province by whose Assembly they were authorized; in other colonies they have no value, much less in England.
This paper money is of two kinds, for different purposes.
The first kind is for the purpose of providing for the chief expenses of the colony, which cannot be postponed and must be paid. For example, in the war with France each colony decided to maintain a certain number of troops, so money had to be raised to levy, arm, clothe them, etc. This sum is sometimes raised in bills. The Assembly gives the governor the sum granted for the war in such bills, which he can at once use as cash throughout the province. No one refuses to accept them as money, because the province stands back of them, and redeems them at the public treasury. Meanwhile the sum granted is recorded as a public debt. As soon as the bills have run their term, they are called in and destroyed. What specie has been received, will be used to redeem that amount of bills; what bills still circulate, will be cancelled as ordered and the paper bills destroyed. So the debt of the province goes on discharging itself. This procedure was learned from the mother country (where the guarantee by act of Parliament was introduced in the reign of William III) but with the difference that the English “Exchequer-Bills” pay their holder a daily interest from the date of issue to the day of redemption, but the paper-bills of the colonies pay no interest.
The second sort of paper money has chiefly the object of encouraging domestic trade and industry. On the provincial authority a certain sum, for example £50,000 local currency, is issued in paper money, and it is proclaimed that whoever in the colony needs a loan, can get it in paper from the government as a loan at 5 percent annual interest on good security. So many who need money are assisted. Generally there is included a condition that the new debtor shall repay one tenth of the capital annually. The usual rate of interest in the colonies is 6 percent, but the government, for the good of the people, is content with 1 percent less. So the advantage of the province and its citizens are united. The government can by the interest of these loans meet some public outlays without laying new taxes. And since specie is very scarce, and these bills circulate as money, by these loans many poor colonists are put into position to acquire the necessary cattle, farm equipment, etc., and to cultivate their fields properly. Without money they could undertake nothing or accomplish little. By this means land improvement in the colonies has developed to an astonishing degree. The annual payment of ten pennies of capital secures the credit of the bills, and frees the government of the risk of going into debt, because in a period of ten years the bills are redeemed and the debt discharged. A splendid discovery! The bills in circulation like other paper, sometimes rise, sometimes fall a few percent, according to circumstance. Their great usefulness is, that they can be increased. This increase was carried too far in some colonies. So they were issued too frequently, sank in value and fell 15, 20 percent or more. This instrument must be used with caution and moderation. When paper money is increased carefully, it does not lose credit, but by experience the limit is easily fixed. The bills can be increased a little each year and so long as they do not fall to a great degree, they remain stable. So long they are useful; otherwise they are harmful. All the colonies introduced paper money; when in some its sinking created disorder, its use was limited by British laws, and for each colony a sum for bills in circulation was prescribed, which it could not exceed. This sum is fixed more or less according to the different circumstances of the colonies. The trade of the mother country suffered by the fall of the paper money. The colonist pays the English seller in paper money at its full value; the Englishman, who cannot use it in England, buys with it a draft on London, and can only get it accepted at the rate of exchange and so loses. The uncertain value of the paper is to his disadvantage. When received, such a bill might be at full value, a few weeks later, when paid out, its worth might have dropped 6 to 10 percent. Pennsylvania has avoided this inconvenience by a provincial law that at payment so much exchange shall be added to keep specie and bills at par.
Most English have been of the opinion that Paper Currency is bad for the colonies and the Crown, and want it wholly abolished. On the contrary the colonies maintain it is to the benefit of them and the Crown if the use of paper money is not restrained by act of Parliament, but the decision as to how much paper money shall circulate is left to the free determination of each colony. In fact they have made representations to this effect in England (and public report says that in the present session of Parliament greater liberty will be granted, but on what conditions I do not know).
Taxes in the colonies are still very light. In several provinces, as said above, a quitrent is imposed on improved lands but it amounts to only a half penny local money per acre. In Virginia this quitrent goes to the Crown as Proprietor of the whole colony. In other governments settled inhabitants are free of a quitrent and are völlige sogenannte Freyhalter ihren Landgüter (Freeholders).
All other taxes must be laid by the Assembly. Each colony taxes itself as its needs call for, “in quanto ALS in modo.” The usual base is a land tax (as in England) there 6, 12, 18 pence up to half a crown, i.e., 2½ shillings for each pound of income from the land. This is laid also on income from a profession or office. Tolls on imports and exports with an excise tax do not exist in North America. There is only a small tax on shipping for the support of lighthouses on the coasts. There is no enforced labor tax at all. Everybody is wholly a free man and master of all his property, immovable and movable.
The stamp duties roused universal opposition. They touched the colonies in the right to dispose of their own money, a capital point of their liberty and indeed their darling treasure. All other parliamentary laws and restraints on their trade and manufacturing they had borne without resistance. By these their liberty had indeed been curtailed, but never so sensibly as in this instance which touched their purses directly.
The colonists would not concede to Parliament the right of taxation. They say they have the rights of English citizens. No English community can be burdened with a tax without its own consent, i.e., without the agreement of the Lower House, where each community is represented. The colonies, however, have in the Parliament of Great Britain no representatives, as for example the Scots have, but only in their own Assemblies. Here and nowhere else can taxes on the colonies lawfully be laid. So they maintain that the British Parliament cannot claim to dispose of their purses, but they will exercise this right themselves. So far from having the income of the stamp duties applied to paying the British national debt, the colonists believe they have the greater obligation to take care of the payment of their own debts. The last war had put all the colonies in debt. This they should pay off first. The colonies supported at their own expense 25,000 men against the French, which cost individual colonies annually, 20, 30, 50 thousand pounds and more. If these debts are paid, the Crown might always claim the right to propose the same contribution in the Assemblies.
On these fundamentals all the colonies were of one mind, and so they decided on a general congress, to avert the storm. Such a congress of delegates from all the North American colonies had never been voluntarily called before, and the common decision not to accept the stamp taxes and to work for their repeal by united strength, was a significant agreement. The colonies based themselves on the right belonging to every English subject, when he thinks himself injured, to make Vorstellungen (Petitions) against the act. Many can do this together, and the number is not limited by law, whether 2 or 100, or 100,000, or more, who are affected, can agree to act together.
There are few fortified places in America. Philadelphia is quite open to attack, and has only one battery on the river, to protect the city against invasion. Here and there are a few forts to protect the settlers from the Indians. The provinces have their own militia, maintained at their own cost. The King appoints the officers. New England has the largest body of militia, and the little forts are manned by these troops under the King’s commanders. There are English regiments in North America garrisoning the large forts; these are paid by the Crown. The English like to serve in America, for they are paid not in local currency but according to the English standard and are supplied by the local authorities with provisions.
The conquest of Canada is advantageous alike to the English nation and to the colonies, for much of the expense of maintaining troops and forts is no longer required. During the last war England supported 25,000 men in the colonies, and the colonies as many more. The royal rule in America, when in harmony with the colonies, is inexpensive in the older colonies, for the King’s Cabinet rules by the stroke of a pen.
The colonies are well pleased that France handed New Orleans over to the Spanish. The Indians are sworn foes of the Spanish, who are neither so intriguing nor so industrious as the French, and hence England can keep on better terms with the Indians.
The general agreement of the colonies as shown in relation to the Stamp Act, is the more noteworthy, as the colonies have generally been jealous of one another. There are many disputes between them as to their borders, rivers, trade, etc. If the colonies were entirely independent, they would soon be at war with one another. Only the protection of the King and his authority prevent open outbreaks. This jealousy increases with the growth of the colonies. Pennsylvania gets along best, for it leaves all trade, both import and export, open to all other colonies, only making such restriction in its own favor as may be needed to meet restrictions laid on its trade by other colonies, but all laws of this kind require the royal approval.


  Postscript
Here concludes the account of Dr. Franklin, which for the greatest part I received as answers to my questions. I believe I have quite understood his ideas, although I cannot write all his words and expressions exactly as he spoke. Here and there I have inserted something for explanation, and that includes, too, what is inclosed in parentheses. Should there be some deviation of my copy from the original, this does not affect any essential or important particular. At any rate, the example mentioned above of the distinguished Mr. Kalm may serve me as an excuse, since he, I think, had more months than I had hours of time to hold conversations with Dr. Franklin. I do not doubt that other men of letters in this country have enjoyed the conversation of this honored man just as much as I. If by this I could encourage them to publish the noteworthy items of his talk, it would certainly please the public. Indeed I found in him not only every readiness to answer my questions, but he even expressed a special pleasure that people here were not less eager to learn something of the New World than he, who came from there, was to become acquainted with the Old.
I could add various useful and weighty considerations to these remarks. For the present I leave every reader to his own reflections, and I offer only the observation which a passage of the Greek historian Thucydides suggests to me. I take it from the recent Programma of the well-known Professor Heyne. As the British colonies felt themselves injured by the Stamp Act they declared themselves of the opinion agreeing completely with that of the Corcyreans once expressed to their mother city Corinth as the principle of all colonization. As Thucydides, I, 34, records them saying: Every colony respects its founders, if it is well treated; but if it feels injured and despised, it is alienated. Colonies are not sent out to be slaves, but as lawful equals to those who remain at home.
G. A.

